Name: 86/222/EEC: Council Decision of 28 April 1986 concerning the conclusion of a protocol renewing the cooperation agreement between the European Economic Community and the Kingdom of Thailand on manioc production, marketing and trade
 Type: Decision
 Subject Matter: plant product;  European construction;  distributive trades;  Asia and Oceania
 Date Published: 1986-06-10

 Avis juridique important|31986D022286/222/EEC: Council Decision of 28 April 1986 concerning the conclusion of a protocol renewing the cooperation agreement between the European Economic Community and the Kingdom of Thailand on manioc production, marketing and trade Official Journal L 155 , 10/06/1986 P. 0008*****COUNCIL DECISION of 28 April 1986 concerning the conclusion of a protocol renewing the cooperation agreement between the European Economic Community and the Kingdom of Thailand on manioc production, marketing and trade (86/222/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas renewal of the cooperation agreement between the European Economic Community and the Kingdom of Thailand on manioc production, marketing and trade (1) is in the mutual interest of the parties, HAS DECIDED AS FOLLOWS: Article 1 The protocol renewing the cooperation agreement between the European Economic Community and the Kingdom of Thailand on manioc production, marketing and trade is hereby approved on behalf of the Community. The text of the protocol is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the protocol referred to in Article 1 in order to bind the Community. Done at Luxembourg, 28 April 1986. For the Council The President H. RUDING (1) OJ No L 219, 28. 7. 1982, p. 53.